 







EXHIBIT 10.5




October 9, 2017







VIA ELECTRONIC MAIL




Re: Third Amended Agreement to Convert Promissory Note




Dear Mr. ________:




Reference is made to that certain (i) Letter Agreement dated on or about June 9,
2017 (the “Initial Letter Agreement”), (ii) Amendment to Letter Agreement dated
on or about June 28, 2017 (the “Amended Letter Agreement”), (iii) Amended Letter
Agreement dated on or about July 27, 2017 (the “Second Amended Letter
Agreement”), pursuant to which you agreed to convert your remaining principal
and accrued interest under that certain Promissory Note (the “Note”) issued by
Duos Technologies Group, Inc., a Florida corporation (the “Company”) dated
January 27, 2016, into restricted shares of common stock of the Company, and to
enter into that certain Lock-Up Letter Agreement dated January 19, 2017,
prohibiting the sale or other transfer of all securities that you own in the
Company as set forth therein (the “Lock Up Letter” and collectively with the
Initial Letter Agreement, the Amended Letter Agreement, and the Second Amended
Letter Agreement, the “Agreements”). Under the terms and conditions of the Note,
you are owed $____________, including interest through October 16, 2017 (the
“Debt Obligation”).




Our Current Financing




As described in the Second Amended Letter Agreement, the Company was in the
process of pursuing a public offering of its securities to raise at a minimum
$5,000,000 and remain quoted on the OTC Markets OTCQB (the “Initial Offering”).
On September 28, 2017, the Company entered into a Non-Binding Letter of Intent
to consummate a Preferred Share and Warrant Financing in an amount up to
$15,000,000 (the “Current Offering”). Therefore, the Company is contacting you
and other holders of debt to inform you of such changes to the Initial Offering
and request holders to convert their holdings into common stock pursuant to the
terms and conditions of the Current Offering as further described herein.




What We Need From You




By executing and delivering this letter, you will hereby agree to automatically
convert, upon closing of the Current Offering (the “Automatic Conversion”), the
Debt Obligation into shares of common stock of the Company at a conversion price
equal to $1.00 (the “Conversion Price”). Additionally, you will also be issued a
warrant to purchase ______ shares of the Company’s common stock at an exercise
price equal to $1.00 (the “Warrants”). The Warrants will be restricted
securities and will not trade on the OTC Markets OTCQB. Upon the triggering of
the Automatic Conversion, the Company shall send you prompt written notice (the
“Automatic Conversion Notice”) specifying the date upon which such conversion
was effective (the “Effective Date”).  The Automatic Conversion Notice will also
contain instructions on surrendering to the Company your original Note;
provided, however, the Automatic Conversion shall be effective on the Effective
Date whether or not you surrender the Note, which shall be null and void on the
Effective Date. In addition, the Debt Obligation will increase based on accrued
interest in the event the Automatic Conversion occurs after October 16, 2017 in
the amount of $______ per day.




Additionally, by signing below you agree to enter into a new lock up letter (the
“New Lock Up Letter”) prohibiting the sale or other transfer of all securities
that you own in the Company, subject to the terms and conditions of the New Lock
Up Letter, for a period of 365 days commencing on the date the Current Offering
is consummated.  




Further, by signing below, this Third Amended Letter Agreement shall serve as
written confirmation that you have reviewed this Third Amended Letter Agreement
(and consulted with your legal and tax advisors to the extent you deemed
necessary) and agree to the terms and conditions of the Automatic Conversion at
the Conversion Price as described herein. Upon the Effective Date of such
conversion, you understand that you will be releasing and discharging the
Company and its affiliates from any and all obligations and duties that such
persons may have to you with respect to the Note and the Debt Obligation.
Notwithstanding anything contained herein, in the event the Current Offering is
not consummated on or before ninety (90) days from the date hereof, this Third
Amended Letter Agreement will terminate and shall be of no further force and
effect.




This Third Amended Letter Agreement contains the entire understanding between
and among the parties and supersedes any prior understandings and agreements
among them respecting the subject matter of this Third Amended Letter Agreement.
This Third Amended Letter Agreement shall be governed by and construed in
accordance with the laws of the State of Florida without regard to choice of law
principles.  This Third Amended Letter Agreement may be executed in any number
of counterparts, each of which shall be an original but all of which together
shall constitute one and the same instrument. In case any provision of this
Third Amended Letter Agreement shall be held to be invalid, illegal or
unenforceable, such provision shall be severable from the rest of this Third
Amended Letter Agreement, and the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.




The parties hereby consent and agree that if this Third Amended Letter Agreement
shall at any time be deemed by the parties for any reason insufficient, in whole
or in part, to carry out the true intent and spirit hereof or thereof, the
parties will execute or cause to be executed such other and further assurances
and documents as in the reasonable opinion of the parties may be reasonably
required in order to more effectively accomplish the purposes of this Third
Amended Letter Agreement.










***REMAINDER OF PAGE INTENTIONALLY LEFT BLANK***














--------------------------------------------------------------------------------
















Please indicate confirmation of the terms provided herein by executing and
returning this letter in the space provided below.










 

Very truly yours,

 

 

 

 

 

 

 

DUOS TECHNOLOGIES GROUP, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

Gianni B. Arcaini

 

Title:

Chief Executive Officer

 

 

 













ACCEPTED AND AGREED:













_________________________



















***SIGNATURE PAGE TO THIRD AMENDED LETTER AGREEMENT***


















